UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q (MarkOne) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the quarterly period ended September 30, 2014 OR ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 FOR THE TRANSITION PERIOD FROM TO Commission File Number001-36639 Yodlee, Inc. (Exact name of registrant as specified in its charter) Delaware 33-0843318 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3600 Bridge Parkway, Suite 200 Redwood City, California 94065 (Address of principal executive offices and Zip Code) (650) 980-3600 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. YES¨NOx Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). YESxNO¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer x(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YES¨NO x The number of shares of the registrant’s common stock outstanding as of October 31, 2014 was 29,231,720. 1 TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1.Financial Statements (unaudited): 4 Condensed Consolidated Balance Sheets as of September 30, 2014 and December 31, 2013 4 Condensed Consolidated Statements of Operations for the Three and Nine Months ended September 30, 2014 and 2013 5 Condensed Consolidated Statements of Comprehensive Loss for the Three and Nine Months ended September 30, 2014 and 2013 6 Condensed Consolidated Statements of Cash Flows for the Nine Months ended September 30, 2014 and 2013 7 Notes to Condensed Consolidated Financial Statements 8 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3.Quantitative and Qualitative Disclosures about Market Risk 42 Item 4.Controls and Procedures 42 PART II. OTHER INFORMATION Item 1.Legal Proceedings 43 Item 1A. Risk Factors 44 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 71 Item 3.Default Upon Senior Securities 71 Item 4.Mine Safety Disclosures 71 Item 5.Other Information 71 Item 6.Exhibits 71 Signatures 73 2 Table of Contents SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q contains forward-looking statements within the meaning of the federal securities laws, which statements involve substantial risks and uncertainties. Forward-looking statements generally relate to future events or our future financial or operating performance. In some cases, you can identify forward-looking statements because they contain words such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “could,” “intends,” “target,” “projects,” “contemplates,” “believes,” “estimates,” “predicts,” “potential” or “continue” or the negative of these words or other similar terms or expressions that concern our expectations, strategy, plans or intentions. Forward-looking statements contained in this Quarterly Report on Form 10-Q include, but are not limited to, statements about: • our ability to expand our relationships with existing customers, grow the number of customers and derive revenue from new offerings such as our data analytics and market research services and premium FinApps; • our financial performance; • the results of our investments in research and development, our data center and other infrastructure; • our ability to realize operating efficiencies; • the advantages of our solutions as compared to those of others; • our ability to establish and maintain intellectual property rights; and • our ability to retain and hire necessary employees and appropriately staff our operations, in particular our India operations. We caution you that the foregoing list may not contain all of the forward-looking statements made in this Quarterly Report on Form 10-Q. You should not rely upon forward-looking statements as predictions of future events. We have based the forward-looking statements contained in this Quarterly Report on Form 10-Q primarily on our current expectations and projections about future events and trends that we believe may affect our business, financial condition, results of operations and prospects. The outcome of the events described in these forward-looking statements is subject to risks, uncertainties and other factors described in the section titled “Risk Factors” and elsewhere in this Quarterly Report on Form 10-Q. Moreover, we operate in a very competitive and rapidly changing environment. New risks and uncertainties emerge from time to time and it is not possible for us to predict all risks and uncertainties that could have an impact on the forward-looking statements contained in this Quarterly Report on Form 10-Q. We cannot assure you that the results, events and circumstances reflected in the forward-looking statements will be achieved or occur, and actual results, events or circumstances could differ materially from those described in the forward-looking statements. The forward-looking statements made in this Quarterly Report on Form 10-Q relate only to events as of the date on which the statements are made. We undertake no obligation to update any forward-looking statements made in this Quarterly Report on Form 10-Q to reflect events or circumstances after the date of this Quarterly Report on Form 10-Q or to reflect new information or the occurrence of unanticipated events, except as required by law. We may not actually achieve the plans, intentions or expectations disclosed in our forward-looking statements and you should not place undue reliance on our forward-looking statements. Our forward-looking statements do not reflect the potential impact of any future acquisitions, mergers, dispositions, joint ventures or investments we may make. 3 Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements Yodlee, Inc. Condensed Consolidated Balance Sheets (in thousands, except par value) (Unaudited) September 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $98 and $20 as of September 30, 2014 and December 31, 2013, respectively Accounts receivable—related parties Prepaid expenses and other current assets Total current assets Property and equipment, net Restricted cash — Goodwill Other assets Total assets $ $ Liabilities, convertible preferred stock and stockholders’ deficit Current liabilities: Accounts payable $ $ Accrued liabilities Accrued compensation Convertible preferred stock warrant liabilities Deferred revenue, current portion Bank borrowings, current portion Capital lease obligations, current portion Total current liabilities Deferred revenue, net of current portion Bank borrowings, net of current portion Capital lease obligations, net of current portion Other long-term liabilities Total liabilities Convertible preferred stock, $0.001 par value—14,666shares authorized;14,445shares issued and outstanding as of September 30, 2014 and December 31, 2013 (aggregate liquidation preference of $103,494) Stockholders’ deficit: Common stock, $0.001 par value—30,000 shares authorized as of September 30, 2014, and 27,800 as of December 31, 2013; 7,708and 7,444 shares issued and outstanding as of September 30, 2014 and December 31, 2013, respectively 8 7 Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities, convertible preferred stock and stockholders’ deficit $ $ See accompanying notes. 4 Table of Contents Yodlee, Inc. Condensed Consolidated Statements of Operations (in thousands, except per share amounts) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenue(1): Subscription $ Professional services and other Total revenue Cost of revenue(2): Subscription Professional services and other Total cost of revenue Gross profit Operating expenses(2): Research and development Sales and marketing General and administrative Total operating expenses Operating income (loss) Other income (expense), net ) ) 47 ) Income (loss) before provision for income taxes ) ) ) Provision for income taxes Net income (loss) $ ) $ $ ) $ ) Net income (loss) per share attributable to common stockholders: Basic and diluted $ ) $ $ ) $ ) Weighted average shares used to compute net income (loss) per share attributable to common stockholders Basic Diluted The Company recorded revenue totaling $3.6million and $2.8million from related parties during the three months ended September 30, 2014 and 2013, respectively and $9.9million and $8.4million during the nine months ended September 30, 2014 and 2013, respectively. Refer to Note12 to these consolidated financial statements for further information. Amounts include stock-based compensation expense as follows (in thousands): Three Months Ended September 30, Nine Months Ended September 30, Cost of revenue—subscription $ $
